t c memo united_states tax_court mary lee sharer petitioner v commissioner of internal revenue respondent docket no filed date roderick l mackenzie and debra s friedman shoop for petitioner kathryn k vetter for respondent memorandum opinion parr judge this matter is before the court on petitioner's motion for an award of administrative and litigation costs under section and rule neither party requested all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless a hearing and we conclude that a hearing is not necessary to properly dispose_of this motion rule a in our opinion issued on date sharer v commissioner tcmemo_1994_453 we held among other things that petitioner was entitled to claim head_of_household filing_status on her returns for and was entitled to child care credits for and did not have to include in her income one-half of the income generated from an accounting business operated by her husband during and because this income was not community_income of hers under the community_property_laws of california had to include in her income for and payments she received from her husband's accounting business denominated as spousal wages except for a portion of the payments we determined were repayments of loans petitioner had made to her husband was entitled to deduct a partnership loss for because she had substantiated her husband's basis in his partnership_interest as of the end of but was not entitled to deduct a partnership loss for because she had not substantiated her husband's basis in his partnership_interest as of the end of was entitled to deduct all of the itemized_deductions claimed on her and returns because she had paid those deductible expenses entirely out of her separate funds and would be liable for various additions to tax for failure_to_file otherwise indicated negligence and substantial_understatement for and if certain mathematical requirements were met under a rule computation sharer v commissioner tcmemo_1994_453 we directed that a decision in the case would be entered pursuant to rule respondent subsequently agreed that petitioner was not liable for an addition_to_tax for failure_to_file under sec_6651 for because her withholding_tax credits exceeded the amount of tax required to be shown on her return for was not liable for an addition_to_tax for substantial_understatement for because there was no substantial_understatement of her income_tax for that year and was liable in recomputed amounts for additions to tax for negligence under sec_6653 for and and for an addition_to_tax for substantial_understatement under sec_6661 for background petitioner is an accountant in she married michael sharer mr sharer during their marriage she and mr sharer had one child derek who was born in their marriage was a stormy one from early until mr sharer's death in petitioner and mr sharer did not live together but maintained separate households however they never filed for legal_separation or divorce mr sharer was a certified_public_accountant beginning in he operated as a sole_proprietorship an accounting business known as sharer accountancy during petitioner helped her husband with his accounting business sharer accountancy maintained one bank account throughout and and another bank account from date through the end of petitioner had authority to write checks on both these accounts throughout and petitioner and mr sharer also maintained a joint personal checking account this account was in the name of michael e sharer or mary lee sharer petitioner deposited her wages into the account and mr sharer deposited his draw from his accounting business into the account although petitioner and mr sharer were not living together from early until about the time of mr sharer's death in they represented to mr sharer's accounting clients and others including mr sharer's secretary sandra matsko that they were still living together petitioner received from sharer accountancy amounts marked spousal wages of dollar_figure for and dollar_figure for petitioner was paid substantially_all of these funds by checks that were drawn on the sharer accountancy accounts each of the checks was annotated spousal wages she or mr sharer made this notation on the checks a dollar_figure portion of the funds petitioner received in was in repayment of loans she had made to mr sharer during that year petitioner failed to file timely her income_tax return for her return was filed on date by letter dated date the internal_revenue_service irs informed petitioner that her and returns had been selected for examination in the letter an audit appointment was scheduled for date and attached to the letter was an information_document_request idr requesting that petitioner provide certain information which included bank records documentation on her income from taxable and nontaxable sources and returns and other tax statements concerning petitioner's investment in the partnership from which she claimed partnership loss deductions for and petitioner did not provide the requested information to the irs on date the irs sent another letter and a second idr this time to petitioner's attorney the second idr requested essentially the same information and documentation that had been sought by the first idr the second idr also asked for promissory notes and records on loans that petitioner made from through petitioner again did not provide the requested records as a result the irs summonsed bank records obtained a copy of the partnership_agreement of the partnership in which petitioner claimed loss deductions for and from the sacramento recorder's office and obtained a copy of that partnership's partnership return for from the irs service_center on date respondent issued the notice_of_deficiency with respect to petitioner's tax_liabilities for and on date petitioner filed her petition contesting the notice_of_deficiency issued to her for and on date respondent filed an answer in a letter dated date to her attorney petitioner stated as follows mr sharer and i carried on a pretense of marriage in order to protect his business and to promote an image of stability even his secretary sandra matsko didn't know the truth mr sharer was always telling her various stories as he did to other clients and associates mr sharer told other people what he thought they wanted to hear one minute i was okay the next minute i was a witch and responsible for all his problems i think he wanted people to feel sorry for him or to be on his side as his secretary was to this day i still along with other clients don't understand that relationship he was always going to fire her but could never quite do it if mr sharer and i were meeting clients we always met at the restaurant or office no one ever came to my house except for birthdays and holidays at which people would expect to see derek's father and he would appear for those occasions a copy of this letter was furnished to the irs on date shortly before trial petitioner provided respondent with copies of partnership returns for through to support her claim that she was entitled to partnership loss deductions for and discussion a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded a judgment for reasonable administrative or litigation costs incurred in such proceedings sec_7430 and a judgment of administrative or litigation costs may be awarded under sec_7430 if a taxpayer was the prevailing_party exhausted the administrative remedies available to the taxpayer within the irs and did not unreasonably protract the proceedings sec_7430 b b a taxpayer must satisfy each of these three requirements to be entitled to a judgment under sec_7430 respondent concedes that petitioner exhausted the administrative remedies available to her within the irs we are left to decide whether petitioner was the prevailing_party whether petitioner did not unreasonably protract the proceedings and whether the amounts petitioner claims as administrative and litigation costs are reasonable to qualify as the prevailing_party the taxpayer must establish that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented and the taxpayer satisfies the applicable net_worth requirements sec_7430 respondent concedes that petitioner substantially prevailed with respect to the amount in controversy and meets the applicable net_worth requirements respondent argues however that the position taken in both the administrative and court proceedings was substantially justified rule e 94_tc_708 92_tc_192 affd 905_f2d_241 8th cir accordingly the court must decide whether the position_of_the_united_states in the administrative and court proceedings was not substantially justified in deciding this issue we must first identify the point in time at which the united_states is considered to have taken a position and then decide whether the position taken from that point forward was substantially justified the not substantially justified standard is applied as of the separate dates that respondent took a position in the administrative_proceeding as distinguished from the proceeding in this court sec_7430 and b han v commissioner tcmemo_1993_ for purposes of the administrative_proceeding respondent took a position on date the date upon which the notice_of_deficiency for and was issued to petitioner sec_7430 for purposes of the proceeding in this court respondent took a position on date the date upon which respondent filed the answer in this case see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 whether respondent's position was not substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 89_tc_79 affd 861_f2d_131 5th cir a position is substantially justified if the position is justified to the degree that could satisfy a reasonable person pierce v underwood supra pincite 100_tc_457 a position that merely possesses enough merit to avoid sanctions for frivolousness will not satisfy this standard rather the position must have a reasonable basis both in law and fact pierce v underwood supra pincite the court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 the fact that respondent eventually loses or concedes the case does not establish an unreasonable position 92_tc_760 83_tc_822 vacated on other issues 787_f2d_637 d c cir an evaluation of the reasonableness of respondent's position and conduct necessarily requires considering what respondent knew at the time cf 88_tc_1329 85_tc_927 generally when respondent presents evidence which if credited by the court is sufficient to support a decision in respondent's favor there will be a reasonable basis for respondent's position see 991_f2d_359 7th cir the taxpayer has the burden of establishing that respondent's position was unreasonable rule e a head_of_household filing_status child care credits and inclusion in petitioner's income of one-half of sharer accountancy's income petitioner's entitlement to claim head_of_household filing_status and child care credits turned on whether she and her husband in fact maintained separate households during and similarly whether petitioner had to include one-half of the income from sharer accountancy in her income for and turned on whether she and her husband were living separate and apart under the community_property_laws of california income earned by mr sharer during and while he and petitioner were married generally would be community_income of mr sharer and petitioner however if mr sharer and petitioner were living separate and apart with no intention of resuming marital relations mr sharer's earnings would be his separate_property rather than community_income see discussion in sharer v commissioner tcmemo_1994_453 although we determined that petitioner and mr sharer maintained separate households and were living separate and apart respondent's position at all relevant times including the date the notice_of_deficiency was issued and the date the answer was filed was substantially justified respondent's position was reasonable and supported by substantial evidence during and petitioner and mr sharer continued to maintain a joint checking account into which petitioner deposited her wages and mr sharer his draw from sharer accountancy at trial respondent offered testimony from mr sharer's secretary sandra matsko that indicated petitioner and mr sharer were still living together our holding in petitioner's favor notwithstanding this evidence to the contrary resulted in large part from our crediting petitioner's testimony concerning her and mr sharer's marital relationship as the court_of_appeals for the seventh circuit explained when resolution of a case hinges to such an extent on determinations of witness credibility it is an abuse_of_discretion to find that the government's position was not substantially justified wilfong v united_states supra pincite b funds petitioner received as loan repayments we determined that dollar_figure of the dollar_figure petitioner received from sharer accountancy in was not taxable_income of petitioner's because the dollar_figure was in repayment of loans petitioner had previously made to mr sharer at trial petitioner did not offer any documentary_evidence supporting her contention that this dollar_figure she received from sharer accountancy in was in repayment of loans our holding in her favor resulted from our crediting her testimony that this money represented loan repayments however respondent's position on this issue was substantially justified during petitioner who was an accountant helped mr sharer with sharer accountancy's accounting business substantially_all of the funds that we ultimately held to be loan repayments were paid to petitioner by checks drawn on sharer accountancy's accounts that were annotated spousal wages as of the time the notice_of_deficiency was issued as of the time respondent's answer was filed and at all other pertinent times a reasonable basis existed for respondent's position see wilfong v united_states supra pincite c partnership loss deduction for we determined that petitioner had substantiated her husband's adjusted_basis in his partnership_interest as of the end of so as to be entitled to deduct a partnership loss for however we think that respondent's position was substantially justified petitioner provided respondent with copies of the partnership's returns for through helping to substantiate the adjusted_basis of the partnership_interest as of the end of only shortly before trial as of the time the notice_of_deficiency was issued and respondent's answer was filed and thereafter a reasonable basis existed for respondent's position that mr sharer's basis in the partnership had not been adequately substantiated see balken v commissioner tcmemo_1994_499 affd 72_f3d_133 8th cir d itemized_deductions claimed on and returns we determined that petitioner was entitled to deduct all of the itemized_deductions claimed on her and returns because the expenses had been paid out of her separate_property and not out of community funds our holding in petitioner's favor turned on whether she and mr sharer were living separate and apart as indicated above and in our opinion in sharer v commissioner tcmemo_1994_453 under the community_property_laws of california income earned by a spouse during marriage is community_income however earnings and accumulations of a spouse while living separate and apart from the other spouse are the separate_property of that spouse respondent's position on this issue was substantially justified as discussed above there was substantial evidence supporting respondent's position our finding that petitioner and mr sharer were living separate and apart was based in large part on our crediting petitioner's testimony about their marital relationship e additions to tax pursuant to our direction that a decision in this case would be entered pursuant to rule respondent subsequently agreed that petitioner was not liable for an addition_to_tax for failure_to_file under sec_6651 for because her withholding_tax credits exceeded the tax required to be shown on her return was not liable for an addition_to_tax for substantial_understatement under sec_6661 for because there was no substantial_understatement of her tax for that year and was liable in recomputed amounts for additions to tax for negligence under sec_6653 for and petitioner failed to timely file her return as a result in our opinion in sharer v commissioner supra we originally determined that she would be liable for an addition_to_tax under sec_6651 for we further originally determined that petitioner would be liable for additions to tax for negligence under sec_6653 for and and substantial_understatement under sec_6661 for and if the rule computation reflected that she had substantially understated her tax for those years respondent's position on these issues was substantially justified as discussed above respondent's position on a number of other issues which we decided in petitioner's favor was reasonable and substantially justified if these other issues had been decided in respondent's favor then the withholding credits would not have exceeded the tax required to be shown on her return and she would have been liable for an addition_to_tax for failure_to_file under sec_6651 for similarly if these issues had been decided in respondent's favor petitioner then would have substantially understated her tax and would have been liable for an addition_to_tax under sec_6661 for finally if these issues had been decided in respondent's favor then petitioner's liability for additions to tax for negligence under sec_6653 for and and for substantial_understatement under sec_6661 for would have been increased f conclusion as we have decided that respondent's position in both the administrative and court proceedings for the years in issue was substantially justified we need not decide whether petitioner unreasonably protracted the proceedings and whether the administrative and litigation costs petitioner claims are reasonable petitioner's motion therefore will be denied an appropriate order and decision will be entered
